Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5, 2022 has been entered.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The claims, as amended in the previous Notice of Allowance dated February 8, 2022,  has overcome Reynen, the closest prior art of record, including the prior art submitted in the IDS dated May 5, 2022,  because Applicant has shown in the specification on pages 16-24 that a liquid detergent composition comprising, in particular, anionic surfactants comprising linear alkylbenzene sulphonate and sodium lauryl ether sulphate, in their recited amounts; and 2 to 4 wt% polyethylene glycol (PEG) having a molecular weight of 4,000 Da to 6,000 Da provides an unexpectedly high foam, i.e., having a foam volume of at least 120 ml, and a stable viscosity between a temperature range of 10oC and 40oC when compared to similar compositions, like those of Reynen, whose PEG molecular weight and total anionic surfactant content are outside of the claimed range. Accordingly, the subject matter, as a whole, would not have been obvious to one of ordinary skill in the detergent art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                     /LORNA M DOUYON/                                                                                     Primary Examiner, Art Unit 1761